214 F.2d 349
S. O. BERENv.O. G. COULTER et al.
No. 4861.
United States Court of Appeals Tenth Circuit.
June 22, 1954.

Appeal from the United States District Court for the District of Kansas.
Jochems, Sargent & Blaes, Wichita, Kan., and McKay & McKay, El Dorado, Kan., for appellant.
Blackburn & Hampton, Great Bend, Kan., and Depew, Stanley, Weigand, Hook & Curfman, Wichita, Kan., for appellees.
Before PHILLIPS, Chief Judge, and BRATTON and HUXMAN, Circuit Judges.
PER CURIAM.


1
Dismissed on motion of appellant.